Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 10, 13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Nakamura et al (US 2009/0298361; cited by applicant). Nakamura et al disclose the claimed outboard motor 3 (paragraphs 0048-0056 and 0062; Figures 1-2, 5) configured to be attached to a marine vessel with an engine 30, a drive shaft 31, 33 configured to tranmit a driving force from the engine to a propeller shaft 354 configured to rotate together with a propeller 34b, a shift shaft configured to switch a shift state of the outboard motor including a first shift shaft (extending through the steering shaft) and a second shift shaft 361, a shift force transmitter (left of the water pump 303, Figure 2) configured to transmit, the second shift shaft a shift force applied to the first shift shaft, wherein, when the outboard motor is attached to the marine vessel, the shift shaft is disposed forward of the drive shaft, the first shift shaft being configured to extend in an upward-downward direction, and the second shift shaft disposed below the first shift shaft (Figure 2) and is spaced apart from the .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8, 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2009/0298361; cited by applicant) in view of Blanchard (US 4343612; cited by Applicant). Nakamura et al do not disclose the particular shift and drive force transmissions as claims and gearing. With respect to claims 2-3, 8, 14-15 and 18-19, Blanchard teaches the particular shift and drive force transmissions and gearing (column 4, lines 47-66; Figures 1-3). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Nakamura et al with the particular shift and drive force transmissions and gearing as taught by Blanchard for improved shifting. The combination combines known features to achieve predictable results.
Claims 4, 6-7, 9, 11-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tuchscherer et al (US 9896177) shows a transmission. Kiekhaefer (US 3492996) shows spur gears.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617